DETAILED ACTION
Acknowledgements
This Office Action is in reply to Applicant’s original application filed 30 April 2019.  
Claims 1–18 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement filed on 01 August 2019, 13 February 2020, and 24 March 2020 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1–6 and 8–12 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  
Exemplary claim 1 is directed to an abstract idea of creation, custody, recovery, and management of a master private key, which as claimed is akin to certain methods of organizing human activity and/or a mathematical concept. Therefore, the abstract idea of claim 1 falls within 
The abstract idea is set forth or described by the following limitations: receiving a request to generate a master private key; generating the master private key; receiving a custody request for the master private key; dividing the master private key into a plurality master private key portions using a cryptographic algorithm in response to the receiving the custody request for the master private key, the cryptographic algorithm comprising a threshold number of the plurality master private key portions necessary for later reconstruction of the master private key, the threshold number of the plurality master private key portions being a subset of the plurality master private key portions; storing the plurality master private key portions [ ]; reconstructing the master private key using the plurality master private key portions [ ], the reconstructing the master private key requiring the threshold number of the plurality master private key portions necessary for generation of the reconstructed master private key, the threshold number of the plurality master private key portions being the subset of the plurality master private key portions; and transacting a digital asset by signing a transaction using the reconstructed master private key. 
Claim 1 does not include additional elements (when considered individually, as an ordered combination, and/or within the claim as a whole) that are sufficient to integrate the abstract idea into a practical application. The recitation of a “plurality of individual physical devices with each master private key portion of the plurality master private key portions stored on a separate individual physical device” is merely limiting the abstract idea to a particular technological environment.
Claim 1 does not include additional elements, when considered individually and as an ordered combination, that are sufficient to amount to significantly more than the abstract idea. 
Dependent claims 2–6 and 8–12 fail to cure this deficiency of independent claim 1 (set forth directly above) and are rejected accordingly. Particularly, claims 2–6 and 8–12 recite additional elements that represent, in addition to the claim elements noted above, either the abstract idea, extra-solution activity, and/or limit the abstract idea to a particular technological environment. For example, claim 5 recites an HSM, which as claimed is merely using a generic hardware a component as a tool to implement the abstract idea. 
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1–6 and 8–12 are rejected under 35 U.S.C. § 103 as being unpatentable over Patel (US 2019/0327085 A1), in view of Weight et al. (US 2019/0220859 A1) (“Weight”).
As per claim 1, Patel discloses a method for secure creation, custody, recovery, and management of a digital asset, the method comprising:
receiving a request to generate a master private key ([0020]); 
generating the master private key ([0020]); 
receiving a custody request for the master private key ([0019]); 

storing the plurality master private key portions on a plurality of individual physical devices with each master private key portion of the plurality master private key portions stored on a separate individual physical device ([0021]); [and]
reconstructing the master private key using the plurality master private key portions on the plurality of individual physical devices, the reconstructing the master private key requiring the threshold number of the plurality master private key portions necessary for generation of the reconstructed master private key, the threshold number of the plurality master private key portions being the subset of the plurality master private key portions ([0024]).
Although Patel teaches sharing a payment account number ([0038]), Patel does not expressly disclose transacting a digital asset by signing a transaction using the reconstructed master private key.
Weight teaches transacting a digital asset by signing a transaction using a reconstructed master private key (at least 840).
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Patel to include transacting, as in Weight, in order to use the master private key to authorize a transaction from a wallet corresponding to the private key. 

As per claim 3, Patel and Weight teach the method of claim 1, wherein the transacting the digital asset is transferring the digital asset (Weight [0046]).
As per claim 4, Patel and Weight teach the method of claim 1, wherein the cryptographic algorithm is Shamir’s Secret Sharing (SSS) (Patel [0020]).
As per claim 5, Patel and Weight teach the method of claim 1, wherein each of the plurality of individual physical devices further comprise a Hardware Security Module (HSM) (Patel [0027]; Weight [0277] [0294]).
As per claim 6, Patel and Weight teach the method of claim 5, wherein the storing the plurality master private key portions on the plurality of individual physical devices further comprises: using the Hardware Security Module (HSM) on each of the plurality of individual physical devices (Patel [0027]; Weight [0277] [0294]).
As per claim 8, Patel and Weight teach the method of claim 1 further comprising taking custody of the master private key, the taking custody of the master private key comprising: receiving a custody request for the master private key; securely connecting a plurality of physical devices; dividing the master private key into a plurality master private key portions using a cryptographic algorithm; storing portions of the plurality master private key portions on the plurality of individual physical devices; and allowing for later reconstruction of the master private key using a threshold number of the plurality master private key portions (Patel [0019]–[0024], fig. 1).
As per claim 9, Patel and Weight teach the method of claim 1, wherein the transacting the digital asset by signing the transaction using the reconstructed master private key comprises: 
As per claim 10, Patel and Weight teach the method of claim 9, further comprising generating a master public key corresponding to the master private key (Weight [0054]).
As per claim 11, Patel and Weight teach the method of claim 10, wherein the transacting the digital asset by signing the transaction using a private key derived by the reconstructed master private key comprises: receiving a request to sign a message and additional information to derive the private key; signing the message, by the master physical device, using the private key derived by the reconstructed master private key in response to the request to sign the message; and sharing content of the message in response to the signing the message (Weight, fig. 8).
As per claim 12, Patel and Weight teach the method of claim 11, further comprising: generating a public key corresponding to the private key derived from the master private (Weight [0054]).
Allowable Subject Matter
Claims 13–18 are allowed.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: regarding e.g. claim 7, Narasimhan et al. (US 2013/0203384 A1) teaches a selecting rule based on a random election among a plurality of network devices capable of servicing as the appropriate key holder for the specific wireless client ([0122]), however, this teaching does not .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB C. COPPOLA whose telephone number is (571)270-3922. The examiner can normally be reached on Monday-Friday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685